Per Curiam. Leonard Dokes was convicted of driving while intoxicated. He attempted to lodge the record of trial with this Court, but the Clerk refused the record because the notice of appeal was not filed within the prescribed time. Mr. Dokes, through his counsel C. Mac Norton, has moved for a rule on the clerk. In these circumstances we treat the motion as one for a belated appeal. Phillips v. State, 320 Ark. 392, 896 S.W.2d 890 (1995).  We grant the belated appeal because the failure of counsel to perfect an appeal in a criminal case where the defendant desires an appeal constitutes a denial of effective assistance of counsel and good cause for a belated appeal. Gay v. State, 288 Ark. 589, 707 S.W.2d 320 (1986). A copy of this opinion will be forwarded to the Committee on Professional Conduct.